Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 1 of 8 PageID 763




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                 Case No.: 8:09-cr-266-VMC-AEP

   LEWIS JOSH BARBERREE

   _____________________________/

                                   ORDER

         This cause is before the Court pursuant to Defendant

   Lewis Josh Barberree’s pro se third Motion for Compassionate

   Release (Doc. # 190), filed on January 27, 2021. The United

   States of America responded on February 16, 2021. (Doc. #

   195). For the reasons that follow, the Motion is denied.

   I.    Background

         After Barberree pled guilty, the Court sentenced him on

   January 14, 2010, to 240 months’ imprisonment for conspiracy

   to distribute and possession with intent to distribute 50

   grams or more of methamphetamine and 500 grams or more of a

   mixture   and   substance   containing    a   detectable   amount   of

   methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

   841(b)(1)(A)(viii). (Doc. ## 74, 110). He is 40 years old and

   his projected release date is March 17, 2026. (Doc. # 195 at

   2).



                                     1
Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 2 of 8 PageID 764




         Barberree     filed    his   first     pro     se    motion    for

   compassionate release on April 6, 2020. (Doc. # 161). The

   Court denied that motion without prejudice for failure to

   exhaust administrative remedies on May 1, 2020. (Doc. # 167).

   The Court similarly denied his pro se second motion for

   compassionate     release   without    prejudice     for   failure   to

   exhaust administrative remedies on August 12, 2021. (Doc. #

   179).

         Now, in his third Motion for Compassionate Release,

   Barberree     seeks    compassionate       release    under    Section

   3582(c)(1)(A), as amended by the First Step Act, because of

   his medical conditions and the COVID-19 pandemic, sentencing

   disparities, the lower guidelines now applicable to the type

   of crime he committed, his rehabilitation, and his family

   circumstances. (Doc. # 190). The Motion is ripe for review.

   II.   Discussion

         A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Barberree argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

         the court, upon motion of the Director of the Bureau
         of Prisons, or upon motion of the defendant after
         the    defendant    has    fully    exhausted    all
         administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the


                                      2
Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 3 of 8 PageID 765




         defendant’s behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may
         reduce the term of imprisonment . . . after
         considering the factors set forth in section
         3553(a) to the extent they are applicable, if it
         finds that [ ] extraordinary and compelling reasons
         warrant such a reduction . . . and that such a
         reduction is consistent with the applicable policy
         statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

   Step Act of 2018 expands the criteria for compassionate

   release and gives defendants the opportunity to appeal the

   Bureau of Prisons’ [BOP] denial of compassionate release.”

   United States v. Estrada Elias, No. CR 6:06-096-DCR, 2019 WL

   2193856, at *2 (E.D. Ky. May 21, 2019)(citation omitted).

         Assuming   Barberree        has    exhausted     his   administrative

   remedies as he alleges (Doc. # 190 at 3), the Motion still

   must be denied because Barberree has not established an

   extraordinary     and    compelling           reason   for    compassionate

   release.

         The Sentencing Commission has set forth examples of

   qualifying     “extraordinary           and   compelling      reasons”    for

   compassionate release, including but not limited to: (1)

   terminal    illness;    (2)   a    serious       medical     condition   that

   substantially diminishes the ability of the defendant to

   provide self-care in prison; or (3) the death of the caregiver



                                           3
Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 4 of 8 PageID 766




   of the defendant’s minor children. USSG § 1B1.13, comment.

   (n.1).    Barberree     bears    the     burden   of   establishing     that

   compassionate release is warranted. See United States v.

   Heromin, No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311, at *2

   (M.D.    Fla.    June   7,    2019)(“Heromin      bears      the   burden    of

   establishing that compassionate release is warranted.”).

          Barberree’s medical conditions, including hypertension,

   gastrointestinal issues, and hearing problems, do not merit

   compassionate release because Barberree has not established

   that     these    conditions          “substantially      diminish     [his]

   ability . . . to provide self-care within the environment of

   a correctional facility.” USSG § 1B1.13 comment. (n.1). Thus,

   these    conditions     do      not    create     an   extraordinary        and

   compelling reason for compassionate release. See Cannon v.

   United States, No. CR 11-048-CG-M, 2019 WL 5580233, at *3

   (S.D.    Ala.    Oct.   29,     2019)(“[D]espite       the    many   medical

   afflictions Cannon identifies, he does not state, much less

   provide evidence, that his conditions/impairments prevent him

   from providing self-care within his correctional facility.

   Rather, the medical records provided by Cannon show that his

   many conditions are being controlled with medication and

   there is no mention that his conditions are escalating or




                                           4
Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 5 of 8 PageID 767




   preventing him from being from being able to provide self-

   care.”).

         Furthermore, the Court agrees with the Third Circuit

   that “the mere existence of COVID-19 in society and the

   possibility that it may spread to a particular prison alone

   cannot      independently       justify         compassionate        release,

   especially       considering       BOP’s     statutory     role,     and    its

   extensive and professional efforts to curtail the virus’s

   spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

   2020). Nor does the heightened risk Barberree faces as a

   result of his conditions if he contracts COVID-19 qualify as

   an extraordinary and compelling circumstance.                      See   United

   States v. Israel, No. 95-00314-CR, 2020 WL 3893987, at *10

   (S.D. Fla. July 10, 2020)(“The Court further finds that under

   the   circumstances        of   this        case,   the    combination       of

   Defendant’s history of heart conditions and the COVID-19

   pandemic    does    not   present      an    ‘other’     extraordinary      and

   compelling reason under U.S.S.G. § 1B1.13 n.1(D).”); see also

   United    States    v.    Frost,    No.     3:18-cr-30132-RAL,       2020   WL

   3869294, at *4-5 (D.S.D. July 9, 2020)(denying motion for

   compassionate release for a COVID-19-positive prisoner who

   had      other     medical      conditions,         including       diabetes,

   cardiomyopathy, severe coronary artery disease, and COPD,


                                          5
Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 6 of 8 PageID 768




   because his COVID-19 symptoms were not severe and there was

   no indication that he could not provide self-care while in

   prison).

          And   Barberree’s    family    circumstances,       including       his

   parents’ aging, his desire to help care for his children, and

   the mother of one of his children’s increased vulnerability

   to COVID-19, fall below the level of an extraordinary and

   compelling circumstance. Indeed, Barberree has not alleged

   the death or incapacitation of the caregiver of his minor

   children,     USSG    §    1B1.13,    comment.     (n.1),     or    another

   circumstance of equivalent severity. Nor has he provided

   documentation to support his allegations about these family

   circumstances. See United States v. Coote, No. 2:16-cr-46-

   SPC-MRM,     2020    WL   6161486,    at   *1   (M.D.     Fla.     Oct.    21,

   2020)(“Defendant has shown no extraordinary and compelling

   reasons to warrant compassionate release. Other than his say

   so, he provides no evidence that his mother is the only

   available    caregiver     of   his   children.    Even    accepting        his

   representation as true, there is no proof of his mother

   suffering a severe injury or illness to be incapacitated. Nor

   does   Defendant     provide    any   support     for   how      high     blood

   pressure,     asthma,     and    unspecified      serious     respiratory

   problems [] render her incapacitated under the law.”).


                                         6
Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 7 of 8 PageID 769




          While the Court sympathizes with Barberree’s situation,

   his desire to be reunited with and care for his family does

   not    warrant    compassionate     release.    See     United    States    v.

   Greene, No. 1:17-cr-00012-NT-1, 2020 WL 4475892, at *5 (D.

   Maine Aug. 4, 2020)(finding that a need to care for an

   inmate’s blind, elderly mother, who had a serious heart

   condition,       does    not     constitute     an     extraordinary       and

   compelling circumstance warranting compassionate release).

   Likewise, Barberree’s efforts at rehabilitation in prison,

   while admirable, do not warrant early release.

          As for Barberree’s argument that he would receive a lower

   sentence today (Doc. # 190 at 2, 5), the Court agrees with

   the United States that Barberree “offers no legal basis for

   this Honorable Court to circumvent the intent of Congress not

   to make certain portions of the First Step Act retroactive by

   finding    such    a    factor   constitutes    an     ‘extraordinary      and

   compelling reason’ under 1B1.13 1(D).” (Doc. # 195 at 9).

   Even    considering      that    Barberree     would    receive    a   lower

   sentence if sentenced today, the Court does not consider this

   disparity significant enough to constitute an extraordinary

   and compelling reason for compassionate release. Similarly,

   Barberree’s argument that his sentence was unfairly long

   compared to his co-defendants (Doc. # 190 at 5) does not


                                         7
Case 8:09-cr-00266-VMC-AEP Document 196 Filed 02/17/21 Page 8 of 8 PageID 770




   constitute      an    extraordinary       and    compelling      reason    for

   compassionate        release,   especially       as    Barberree     had   the

   ability to address this issue on direct appeal. See United

   States v. Lisi, No. 15 CR. 457 (KPF), 2020 WL 881994, at *4

   (S.D.N.Y. Feb. 24, 2020)(“[T]he Court believes that it would

   be both improper and inconsistent with the First Step Act to

   allow Lisi to use 18 U.S.C. § 3582(c)(1)(A) as a vehicle for

   claiming    legal     wrongs,    instead    of       following    the   normal

   methods    of    a    direct    appeal     or    a    habeas     petition.”),

   reconsideration denied, No. 15 CR. 457 (KPF), 2020 WL 1331955

   (S.D.N.Y. Mar. 23, 2020).

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Defendant Lewis Josh Barberree’s pro se third Motion for

   Compassionate Release (Doc. # 190) is DENIED.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   17th day of February, 2021.




                                         8
